DETAILED ACTION

1.	
This is in reply to an application filed on 06/27/2019. Claims 1-20 are pending examination.

2. 
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

3.
A message was left on 01/12/2021 to Patrick Jewik (Reg. No. 40,456) at 
415-576-0200 to discuss proposed amendments to expedite the prosecution of 
the application, however no response has been received as of 01/15/2021.

4.


Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. 
It is unclear how the location will be encrypted, and decrypted, for example the claims should be amended to show that the location information are encrypted and decrypted. Applicant should amend the claims to address this issue. Examiner interpreted the claims to the best of his knowledge.

It is unclear whether the encrypted location, the partially decrypted location, or both will be used with a second private key share to form a decrypted location, also the amendments should clarify the order of the process according to the specification, for example the second private key share decrypts the encrypted location information to yield a second partially decrypted location information, and then the partially decrypted location information will be multiply with the second partially decrypted location information to form the decrypted location information (see the specification of the 


5.
Claim Rejections - 35 USC § 101
	35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 8-13 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter, as it does not fall under any of the statutory classes of inventions.  This claim is directed towards computer-readable medium which is not limited to falling under the statutory classes of invention set forth.  These claims in using the term “computer readable medium,” in accordance with paragraph 0056 of page 13 in Applicants’ Specification, allows for the computer readable medium to be a signal.  Based on current USPTO Policy, when the computer readable medium is not specifically defined as non-transitory in the Specification the broadest reasonable interpretation is used according to MPEP 2111, thus the computer readable medium may embody signals, i.e. transitory media.  Examiner suggests that Applicants amend the claims to add a limitation to direct the language of the ‘computer storage readable 






Conclusion


Any inquiry concerning this communication or earlier communications from the examiner should be directed to AYOUB ALATA whose telephone number is (313)446-6541.  The examiner can normally be reached on Monday - Friday 7:30 - 5:00 Est.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jung (Jay) Kim can be reached on (571)272-3804.  The fax phone number for the organization where this application or proceeding is assigned is (571)273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO 
/AYOUB ALATA/Primary Examiner, Art Unit 2494